Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 23, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  143932 & (12)(13)(15)(16)                                                                           Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 143932
                                                                   COA: 306235
  KEITH BRYAN MADDOX, a/k/a                                        Wayne CC: 04-005427-01
  KEITH BRYAN MADDOX-EL,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 7, 2011
  order of the Court of Appeals is considered, and it is DENIED, because the defendant’s
  motion for relief from judgment is prohibited by MCR 6.502(G). The motions to remand
  and for miscellaneous relief are DENIED.

         HATHAWAY, J., not participating. Justice Hathaway recuses herself and will not
  participate in this case as she was the initial presiding trial court judge. See MCR
  2.003(B).




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 23, 2012                      _________________________________________
         d0416                                                                Clerk